DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s amendment filed on March 29, 2021 was received. Claims 1-2 and 9-10 were amended and claims 18-23 were newly added.
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office action issued November 27, 2020.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 29, 2021 has been entered.

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as unpatentable over Mortensen (US 1,517,310) in view of Gilmore et al. (US 2004/0089231) on claims 1-3 and 10-13, over Mortensen, Gilmore et al., and AAPA (2017/0113910) on claims 4-6, over Mortensen, Gilmore et al., AAPA and Kirschner et al. (US 5,658,619) on claim 7, and over Mortensen, Gilmore et al., AAPA and Harry et al. (US 5,509,965) on claims 8-9 are withdrawn because Applicant amended claim 1. 


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gregory Sebald on May 4, 2021.
The application has been amended as follows: 
In claim 1, page 2, line 3, after “divided into groups from the”, delete “outlet” and replace with “inlet”

REASONS FOR ALLOWANCE
Claims 1-13 and 18-23 are allowed. The following is an examiner’s statement of reasons for allowance: Independent claim 1 is drawn to a system for treating containers or bottles, having a first conveyor assembly for moving a plurality of containers from an inlet zone to a sealing zone, a second conveyor assembly for moving them from the sealing zone to an outlet zone, where the first conveyor assembly has rollers or a belt which conveys groups of containers from the inlet to a rhythmic pace conveyor which is designed to rhythmically advance the containers one at a time, not as a group, and a third moving unit which takes each container from the groups of containers and places it onto the rhythmic pace conveyor. The sealing zone includes processing stations that apply sealing material and polish it, as well as a two moving units that move the containers from one processing station to the other and from the second processing station to the second conveyor assembly. 
The closest prior art, Mortensen, Gilmore et al., Kirschner et al. and Harry et al. teach similar container treatment systems but none teach or suggest having the first pre-treatment conveyor include a conveyor meant to carry groups of containers, a moving device which takes single containers from the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.A.K/
Stephen KittExaminer, Art Unit 1717
5/4/21

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717